Citation Nr: 0903762	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for chronic headaches.  

3.  Entitlement to service connection for lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran had active service from March 1975 to April 1980 
and from February to August 1992, with additional verified 
periods of active duty for training (ACDUTRA) in the Air 
Force Reserve from November 1991 to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision from the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
sinusitis, chronic headaches, and a low back disorder.  

On her March 2004 substantive appeal, via VA Form 9, the 
veteran indicated that she wanted to testify before a 
Veterans Law Judge at a hearing at the RO.  Later that month, 
however, the veteran withdrew her request for a hearing.  The 
Board finds that all due process has been satisfied with 
respect to the veteran's right to a hearing.  

This appeal was previously before the Board in March 2006, at 
which time the appeal was remanded in order for additional 
evidentiary development to be conducted.  All requested 
development has been conducted and the claim is now before 
the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The veteran's sinus and migraine headaches are 
manifestations of separate, independent disabilities.  

2.  The competent and probative evidence of record is in 
approximate balance as to whether the veteran currently has 
sinusitis which is due to an incident or event in active 
military service.  

3.  The competent and probative evidence of record is in 
approximate balance as to whether the veteran currently has 
chronic headaches which are due to an incident or event in 
active military service.  

4.  The competent and probative evidence of record is in 
approximate balance as to whether the veteran has current 
lumbar spine disability which is due to an incident or event 
in active military service.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that sinusitis was incurred as a result of active 
military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2008).  

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a chronic headache disorder was incurred as a 
result of active military service.  38 U.S.C.A. §§ 101, 1110, 
5107 (West 2002& Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2008).  

3.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's lumbar spine disability was 
incurred as a result of active military service.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2002& Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

In view of the fully favorable outcome as to the issues on 
appeal, no further discussion of the VCAA is necessary.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  

For the purposes of benefits administered by VA, the term 
"veteran" is defined in 38 U.S.C.A. § 101(2) as "a person 
who served in the active military, naval, or air service, and 
who is discharged or released therefrom under conditions 
other than dishonorable."  38 U.S.C.A. § 101(24) defines the 
term "active military, naval, or air service" as including 
"active duty" and "any period of active duty for training 
during which the individual concerned was disabled or died 
from disease or injury incurred or aggravated in the line of 
duty."  The term "active duty" is defined in 38 U.S.C.A. 
§ 101(21) to include "full-time duty in the Armed Forces, 
other than active duty for training."  Further, "active 
duty for training" (ACDUTRA) includes full-time duty 
performed by reservists for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  

Thus, service connection may be granted for disability which 
is the result of disease or injury incurred in or aggravated 
by active military service, which can include ACDUTRA.  
38 U.S.C.A. §§ 101(24), 1131.  




Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection is warranted 
for sinusitis, chronic headaches, and a lumbar spine 
disability because she initially incurred and manifested 
these disabilities during active military service and 
continues to suffer therefrom.  


A.  Sinusitis and Chronic Headaches

Due to the similar medical history and evidence related to 
these disorders, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

The veteran's service treatment records (STRs) reflect that 
her sinuses and head were normal at her pre-enlistment 
examination in August 1974.  The Board does note that, on the 
report of medical history associated with the August 1974 
examination report, the veteran reported having frequent or 
severe headaches.  The examiner noted that she experienced 
frequent headaches, controlled by aspirin; however, notation 
of the veteran's headaches is contained on the report of 
medical history, as opposed to the examination report, and 
clinical evaluation at the time of the examination revealed 
no abnormalities as to the veteran's head.  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); see also 38 C.F.R. 
§ 3.304(b).  In the same way, a July 1991 report of medical 
examination, conducted prior to her second period of active 
duty, reflects that the veteran's head and sinuses were 
normal, and she did not lodge any pertinent complaint as to a 
sinus or headache problem at that time.  Therefore, the Board 
finds headaches and/or a sinus problem were not "noted" at 
entry into service, as defined by 38 C.F.R. § 3.304(b), and 
the veteran is therefore considered to have been in sound 
condition when she enrolled for service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  

STRs show the veteran complained of headaches manifested by 
pounding and throbbing in the front of her head as early as 
March 1975.  A sinus series revealed bilateral maxillary 
sinusitis.  During her first period of active duty, the 
veteran continued to complain of sinus congestion and 
draining, as well as intermittent headaches, which she 
treated herself.  There are no pertinent complaints noted 
during her second period of active duty; however, treatment 
records from the veteran's ACDUTRA show various complaints of 
headaches and sinus problems.  

Treatment records dated from August 1994 to March 1999 show 
the veteran variously complained of left maxillary sinus 
pressure and pain, with increased head pain with bending, 
frontal headaches, and headaches secondary to sinus pressure.  
Treatment records show these complaints were associated with 
sinusitis.  In July 1999, however, the veteran began 
describing headaches that were initially manifested by left 
periorbital ache and progressed into hemicephalic pain.  
These headaches were diagnosed as migraine headaches.  See 
STRs dated from July to December 1999.  

Post-service medical records show the veteran continued to 
complain of maxillary sinus pain and blockage, with 
headaches, although a June 2000 CT scan revealed no evidence 
of acute or chronic sinusitis.  Nevertheless, the veteran has 
a current diagnosis of allergic rhinitis with bilateral 
maxillary sinusitis.  See VA examination reports dated April 
2004 and September 2006.  

As to headaches, post-service medical records show complaints 
of chronic, recurring headaches, occurring on the left side 
of the veteran's head, which are severe at least once a week.  
See VA outpatient treatment records dated February, August, 
November, and December 2001.  The current diagnosis is 
chronic, persistent migraine headaches.  See September 2006 
VA examination report.  

The Board notes there is a question as to whether the 
veteran's sinus related headaches and migraine headaches 
represent separate, independent disabilities.  In this 
regard, we find most probative the opinion rendered by the 
physician who conducted the September 2006 VA examination.  
The September 2006 VA examiner opined it is likely that the 
veteran's sinus headache condition represents a different 
disorder than her migraine headache condition.  In making 
this determination, the VA examiner noted the sinus headache 
disorder is manifested by pain over the right and left 
maxillary sinuses and is manifested in a different location 
than her migraine headaches, which are over her entire left 
hemi-cranium.  

The examiner further noted that the precipitating factors, 
type of headache, and pain sensations are different between 
the two headaches.  In this regard, the examiner noted the 
veteran reported that her sinus headaches occur every day in 
the bilateral maxillary sinus area and that she avoids 
walking outside as she will experience sneezing, congestion, 
phlegm, and headaches after being outside.  On the other 
hand, the veteran reported that her migraine headaches are 
manifested by a sudden onset of pain over the left hemisphere 
of her head.  In sum, the September 2006 examiner opined it 
is likely the veteran has chronic rhinitis and intermittent 
headaches associated with sinusitis but that her chronic 
headaches are likely due to migraines, as her sinus X-rays 
are negative.  

The Board notes the September 2006 VA examiner's opinion is 
supported by the evidence of record, including the STRs and 
clinical and historical evidence compiled at the September 
2006 VA examination.  In addition, there is no opposing 
medical evidence of record which suggests that the sinus and 
migraine headaches represent the same disability.  Therefore, 
the Board finds the most competent and probative evidence of 
record supports a finding that the veteran's sinus and 
migraine headaches are manifestations of separate, 
independent disabilities.  

As to the etiology of the veteran's sinusitis and migraine 
headaches, the September 2006 VA examiner opined it is more 
likely than not that these disabilities are related to her 
military service.  In making this determination, the 
September 2006 examiner noted that the information in the 
claims file corroborates the veteran's report of experiencing 
a sinus problem during service.  See October 2007 VA opinion.  
The examiner also noted that, given the available 
information, the veteran's migraine headaches became an 
identifiable, disabling condition between 1994 and 1997, 
which the Board notes was during the veteran's period of 
ACDUTRA.  See June 2008 VA opinion.  The examiner further 
noted there is no evidence of record which shows the veteran 
had a migraine or sinus problem prior to military service, 
with evidence of sinus and headache pain starting in service.  
See September 2006 VA examination report.  

In evaluating the ultimate merit of this claim, the Board 
considers the September 2006 VA opinion, and subsequent 
addendum reports in October 2007 and June 2008, to be the 
most competent and probative evidence of record.  As noted, 
the September 2006 VA examiner reviewed the claims file, 
noted the veteran's medical history, and examined the veteran 
prior to finding that the veteran's current sinusitis and 
migraine headache disabilities are related to her military 
service.  The examiner's opinion is supported by a complete 
rationale, which is supported and corroborated by the 
evidence of record.  Indeed, the STRs show numerous 
complaints and treatment for sinusitis and chronic headaches 
during the veteran's active duty and ACDUTRA, and there is no 
evidence showing these disabilities were manifested prior to 
service.  In addition, there is no opposing medical opinion 
of record which suggests that the veteran's sinusitis and 
migraine headaches are not related to her military service.  

In summary, the Board concludes that the preponderance of 
evidence is not against finding in favor of the veteran as 
there is evidence of incurrence of sinusitis and chronic 
headaches during military service, evidence of a current 
sinusitis and chronic headaches disability, and medical 
evidence of a nexus between the veteran's military service, 
sinusitis, and chronic headache disability.  See Hickson, 
supra.  Therefore, the Board finds that the evidence is at 
least in approximate balance and, resolving reasonable doubt 
in favor of the veteran, concludes that service connection 
for sinusitis and migraine headaches is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Lumbar Spine Disability

The service treatment records reflect that the veteran's back 
was normal at her pre-enlistment examination in August 1974.  
In September 1975, she complained of low back pain that had 
persisted since the veteran previously attended the disco.  
The clinical assessment was lumbosacral strain.  In June 
1976, the veteran complained of back pain that had persisted 
for two weeks.  At that time, she reported that she had not 
had any specific trauma to her back, but lifted boxes and 
sacks while on duty.  Treatment records show the veteran 
continued to complain of low back pain during active service 
and ACDUTRA.  She was variously diagnosed with sacroiliac 
strain and cervical and lumbar strain/spasm.  See STRs dated 
October 1977, July 1997, June 1999, and July 1999.  

Post-service treatment records show the veteran continued to 
complain of and receive treatment for low back pain.  X-rays 
conducted in April 2002 revealed mild degenerative disc and 
joint changes in the veteran's spine.  

At the September 2006 VA examination, the veteran reported 
that the onset of her low back pain was gradual, and is now 
manifested by back pain that radiates down he left leg.  She 
reported that she served as an air transporter specialist 
during service and moved pallets that weighed 50 pounds or 
more onto airplanes.  She also reported that she injured her 
back during service when she fell into a hole in the floor of 
an airplane.  The veteran reported that they pulled her out 
of the hole, twisting her back, and causing pain in her low 
back.  The final diagnosis was lumbar strain with 
degenerative disc disease of the lumbar spine and left lumbar 
radiculopathy.  

After examining the veteran and reviewing the claims file, 
the September 2006 VA examiner opined it is more likely than 
not that the veteran's low back condition is related to 
service.  In making this determination, the examiner noted 
the veteran's report of pain while performing heavy lifting 
during service, as well as the lack of evidence showing a 
back problem prior to service or the incurrence of a back 
problem after service.  

In evaluating the veteran's claim, the Board considers the 
September 2006 VA opinion to be the most competent and 
probative evidence of record.  As noted, the September 2006 
VA opinion is based upon examination of the veteran, review 
of the claims file, and the examiner's medical expertise.  In 
addition, the opinion is supported by a complete rationale 
that is corroborated by the evidence of record.  In this 
regard, while the STRs do not reflect any particular trauma 
occurring to the veteran's back during active duty or 
ACDUTRA, including as a result of falling into a hole, the 
service records contain complaints of back pain associated 
with a report of lifting boxes and sacks while on duty.  

The Board does note that, in July 1998, the veteran 
complained of left leg pain after falling into a hole.  She 
was treated at the Naval Hospital, but X-rays of her knee 
revealed no fractures.  The veteran did not lodge any 
pertinent complaint as to her back at that time or thereafter 
as related to this incident.  Nevertheless, the Board 
considers the veteran's report of experiencing low back pain 
as a result of heavy lifting during service to be competent 
lay evidence, as her assertion is supported by the service 
treatment records.  

Moreover, there is no competent evidence of a back disorder 
prior to service; nor is there any competent medical evidence 
of record which suggests that the veteran's low back 
disability is not related to her military service.  On the 
contrary, the most competent and probative evidence of record 
supports a finding that the veteran's current lumbar spine 
disability is related to her military service.  

Therefore, without finding error in the previous action taken 
by the RO, the Board will resolve reasonable doubt in favor 
of the veteran, and will conclude that service connection for 
her lumbar spine disability is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for sinusitis is granted.  

Entitlement to service connection for chronic headaches is 
granted.  

Entitlement to service connection for lumbar spine disability 
is granted.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


